DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 6/9/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Response to Arguments
Applicant’s arguments, see section titled “Drawings”, with respect to figures QQ1 to QQ9 have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see section titled “Claim Objections”, with respect to claims 2, 15, 28 and 38 have been fully considered and are persuasive.  The objection of claims 2, 15, 28 and 38 has been withdrawn. 
Applicant’s arguments, see section titled “Claim Rejections – 35 USC § 112”, with respect to claims 1-2, 4-5, 11-13, 15-16, 20, 23, 25, 27-28, 34-36, 38-39 and 43 have been fully considered and are persuasive.  The rejection of claims 1-2, 4-5, 11-13, 15-16, 20, 23, 25, 27-28, 34-36, 38-39 and 43 has been withdrawn. 
Applicant’s arguments, see section titled “Claim Rejections – 35 USC § 112”, with respect to claims 1 and 23 have been fully considered and are persuasive.  The rejection of claims 1 and 23 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brent Capehart on 7/26/2021.
The application has been amended as follows: 
In claim 1, lines 6-7, “in response to detecting an absence of a feedback signal during a time period given by the first timer, retransmitting the data transmission” is changed to 
“detecting an absence of a feedback signal during a time period given by the first timer;
in response to the detecting, retransmitting the data transmission”.

Claim 11 is cancelled.

Allowable Subject Matter
Claim(s) 1-2, 4-5, 12-13, 15-16, 23, 25, 27-28, 34-36 and 38-39 is/are allowed.
The following is an examiner’s statement of reasons for allowance: this communication warrants no examiner’s reason(s) for allowance as the prosecution history and/or applicant's . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180110085 by Tseng discloses stopping a drx-ULRetransmissionTimer in response to receipt of a UL grant for a feedback/retransmission; and
US 20190223035 by You et al. discloses stopping a DRX-UL Retransmission Timer in response to receipt of a UL grant for a feedback/retransmission/initial transmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152.  The examiner can normally be reached on 9:30 A.M - 6 P.M. ET M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER P CHAU/Primary Examiner, Art Unit 2476